Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments, received April 13, 2022, have been fully considered by the examiner now of record.  The following is a complete response to the April 13, 2022 communication.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al (2018/0344378).
	Wolf et al provide a device for treating a condition in a nasal cavity (Title) comprising a shaft (90) having a multi-segment end effector (80) comprising a first retractable and expandable segment (82) comprising a micro-electrode array (86) arranged about a plurality of struts (i.e. the electrodes are struts). There is a first plurality of struts (i.e. those on top of the balloon) that each comprises one or more electrodes of the array and the first struts configured in a deployed configuration to extend in a first direction (i.e. upward) relative to the shaft.  There is a second plurality of structures (i.e. those on the bottom of the balloon) that comprise one or more electrodes of the array and configured in a deployed configuration to extend in a second, opposing direction (i.e. downward) relative to the shaft.  Each of the struts/electrodes forms a concave shape that conforms to the shape of the balloon as seen in Figure 8B.  In an expanded state, the plurality of struts contact multiple locations of the nasal cavity and are configured to emit energy at a level sufficient to create multiple micro-lesions (ablations) to interrupt neural signals (para. [0013], for example).
	Regarding claim 2, the first plurality of struts (e.g. on the upper balloon surface) conforms to and accommodates a first side of the anatomical structure, and the second plurality of struts (e.g. on the bottom balloon surface) conforms to and accommodates a second side of the structure when the struts are in the deployed condition (Figure 8B, for example).  Regarding claims 4 and 5, each of the plurality of first and second struts (on opposing sides of the balloon) are configured to contact multiple locations on each side of tissue and are configured to emit energy at a level sufficient to create multiple micro-lesions in tissue along the struts.  Regarding claim 6, the struts may be deformable wires comprising a shape memory material (para. [0079], for example).  Regarding claim 7, Wolf et al disclose the treatment of various different structures in the nasal cavity (paragraphs [0043-0050], for example).  Regarding claim 8, each of the plurality of first and second struts comprises multiple electrodes positioned at discrete locations.  Regarding claim 9, each strut positions at least one electrode into contact with tissue at specific locations as seen in Figure 8B.  Regarding claim 10, each of the electrodes may be independently activate (para. [0085], for example).  
	Regarding claim 11, Wolf et al disclose a method for using the device discussed with respect to claim 1 above to treat tissue within a nasal cavity of a patient.  The method disclosed by Wolf et al includes advancing a device comprising a shaft and an end effector to a location within the nasal cavity.  The device includes a first and second plurality of struts having deployed configurations as addressed with respect to claim 1 above and as seen in Figure 8B.  
	Regarding claim 12 and 14-20, see above discussion with respect to claims 2 and 4-10.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perfler (2017/0151014).
	Perfler provides a device configured to be advanced through the vasculature into the heart, and thus is sized to fit within a nasal cavity of a patient.  The device comprises a shaft (4) having a multi-segment end effector comprising at least a first retractable and expandable segment comprising a micro-electrodes array arranged about a plurality of struts having a bilateral geometry as seen in Figure 2, for example.  There is a plurality of first struts (extending upwards) each comprising an electrode and configured to be deployed in a first direction (upward) with a concave surface (see Figure 2).  There is a plurality of second struts (extending downward) comprising one or more electrodes and extending in a second direction (downward) and forming a concave shape (Figure 2).  In the expanded state, the plurality of struts are inherently capable of contacting multiple locations along an anatomical structure and the electrodes are configured to emit energy at a level to create lesions in tissue.
	Regarding claim 2, the first two struts (e.g. extending upward in Figure 2) are configured to conform to a first side of an anatomical structure and the second struts (extending downward) conform to and accommodate a second side of an anatomical structure when in the expanded configuration.  See Figure 2, for example.  Regarding claims 4 and 5, each of the first struts and each of the second struts are configured to contact multiple locations along first and second sides of a structure, respectively.  Each of the struts are configured to emit energy at a level to create lesions in tissue.  Regarding claim 6, each of the struts comprises a composite wire made of shape memory material (para. [0116]).  Regarding claim 7, the device is inherently capable of being used to treat one or more of the claimed locations, which locations are directed towards an intended use of the device and not specifically to a structural limitation.  Regarding claim 8, each of the plurality of first and second struts comprises multiple electrodes of the electrode array positioned at separate and discrete portions of the strut (para. [0110-0114], for example.  Regarding claim 9, the first (i.e. upper) and second (i.e. lower) struts each position an electrode into contact with tissue at a separate location on separate sides of the anatomical structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perfler (‘014) in view of the teaching of Mathur et al (2013/0282084).
	Regarding claim 10, Perfler fails to expressly disclose the electrode segments are individually activated and controlled.  Mathur et al disclose a similar catheter device for treating body lumens and provides a plurality of struts with each strut having electrodes.  In particular, Mathur et al teach that it is known to connect the electrodes such that they may be activated in groups or individually in any sequence in order to treat the tissue.  See, for example, paragraph [0032].  
	To have provided the Perfler device with electrode connections to allow for the independent activation of the individual electrodes to selectively treat specific tissue portions during a treatment would have been an obvious modification for one of ordinary skill in the art since Mathur et al fairly teach the known use of such an individual connection of electrodes on an analogous treatment device.
	Regarding claim 11, the Perfler device is deemed inherently capable of treating tissue within a nasal cavity, but Perfler fails to disclose such a method of use for the device.  Mathur et al provide a similar catheter device that may be used in procedures similar to the Perfler device, and Mathur et al also specifically teach the device may also be used to treat tissue in the nasal cavity (para. [0107], for example).  To have used the Perfler device to treat tissue located in a nasal cavity would have been an obvious consideration for one of ordinary skill in the art since Mathur et al fairly teach that a similarly dimensioned catheter that may be used in procedures disclosed by Perfler may also be used in alternative body cavities such as the nasal cavity.
	Regarding claims 12 and 14-20, the structure recited in these claims have been addressed in the discussion of Perfler with respect to claims 2 and 4-10 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/June 15, 2022